ACCEPTED
                                                                                                 01-14-00552-CV
                                                                                        FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            2/4/2015 10:52:45 AM
                                                                                             CHRISTOPHER PRINE
                                                                                                          CLERK



                    01-14-00552-CV
                                                                            FILED IN
                                                                     1st COURT OF APPEALS
               In the First Court of Appeals                             HOUSTON, TEXAS

                      Houston, Texas                                 2/4/2015 10:52:45 AM
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk

      MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA, AND ROSA NELLY TREVINO,
                                          Appellants,

                                           V.

                              ALFREDO GONZALEZ,
                                          Appellee.


        SECOND UNOPPOSED MOTION FOR EXTENSION                       OF   TIME   TO   FILE
                          APPELLEE’S BRIEF


CARL J. KOLB
State Bar No. 11660480
carl@carlkolblaw.com
CARL J. KOLB, P.C.
925 Chulie Drive
San Antonio, Texas 78216
Telephone: (210) 225-6666
Facsimile: (210) 225-2300

ELIZABETH CONRY DAVIDSON
Of Counsel
State Bar No. 00793586
conrydavidson@gmail.com
925 Chulie Drive
San Antonio, Texas 78216
Telephone: (210) 380-4899
Facsimile: (210) 225-2300


                         C o u n s e l    f o r   A p p e l l e e                             
TO THE HONORABLE JUDGES OF THIS COURT:

      Appellee, Alfredo Gonzalez respectfully presents this Second

Unopposed Motion for Extension of Time to file his Appellee’s Brief in this

matter, requesting that the time to file the Brief be extended by thirty days

from February 4, 2015 until March 6, 2015 as allowed by TEX. R. APP. P.

10.5(b) and 38.6. In support of this Motion, Appellee would show the Court

as follows:

      The Appellants filed their Brief in this case on December 5, 2014,

making the Appellee’s Brief due on January 5, 2015, which was extended to

February 4, 2015. Due to the litigation, work and vacation schedule of

counsel for Appellee, a second thirty-day extension of time is sought to file

the Brief, up until March 6, 2015. This extension of time is not sought for

delay, but only so that justice may be done.

      The numerous matters that the undersigned must attend to in their

law practices on a daily basis make it so that they will be unable to

complete the response requested in this case by the current due date.

Consequently, the Appellee respectfully requests an extension of time for

thirty (30) days, up through and including March 6, 2015.




                                     2
      This is the Appellee’s second request for an extension of time to file

the motion.

      The undersigned counsel for Appellee has conferred with counsel for

the Appellant, Michael J. Murray, and he has indicated he is unopposed to

the extension.

      Consequently, based on the foregoing, Appellee respectfully requests

an extension of time to file the Appellee’s Brief in this case for thirty days,

so that filing March 6, 2015 will be considered timely. This extension of

time is not sought for delay, but only so that justice may be done.

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that this

Court will grant the extension requested above.

                                    Respectfully  submitted,  
                                      
                                    CARL J. KOLB, P.C.
                                    Carl J. Kolb
                                    Conry Davidson, Of Counsel
                                    926 Chulie Drive
                                    San Antonio, Texas 78216
                                    Telephone No. (210) 225-6666
                                    Facsimile No. (210) 225-2300
                                    carl@carlkolblaw.com
                                    conrydavidson@gmail.com

                                    /s/ Elizabeth Conry Davidson
                                    Carl J. Kolb
                                    State Bar No. 11660480
                                    Elizabeth Conry Davidson

                                      3
                                  State Bar No. 00793586

                                  ATTORNEYS FOR APPELLEE

                      CERTIFICATE OF CONFERENCE

     I hereby certify that I have conferred with opposing counsel, Michael
J. Murray regarding the subject matter and substance of the foregoing
Motion and he has indicated that he does not oppose this Motion.

                                  /s/Elizabeth Conry Davidson
                                  ELIZABETH CONRY DAVIDSON

                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing
instrument was delivered to the following in accordance with the Texas
Rules of Civil and Appellate Procedure on this the 4th day of February,
2015:

Michael J. Murray
Watts Guerra, LLP
4 Dominion Drive
Building 3, Suite 100
San Antonio, Texas 78257

Michael Miller
Law Office of Michael Miller
926 Chulie Drive
San Antonio, Texas 78216
                                        /s/ Elizabeth Conry Davidson
                                        CARL J. KOLB
                                        ELIZABETH CONRY DAVIDSON




                                    4